Order entered October 28, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00652-CV

                          CITY OF FORT WORTH, TEXAS, Appellant

                                                 V.

                              ABDUL PRIDGEN, ET AL., Appellees

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-17-15279

                                             ORDER
        Before the Court is appellees’ October 16, 2019 motion for leave to file a sur-reply brief.

We GRANT the motion and order the sur-reply brief tendered to this Court on October 16, 2019

filed as of the date of this order.

        We caution that further briefing shall be filed only if requested by the Court.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE